Citation Nr: 1724847	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a herniated nucleus cervical spine disability (cervical spine disability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1993.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2013, the Board remanded for further development to: (1) adjudicate TDIU; and (2) provide adequate notice to the Veteran regarding the criteria of 38 C.F.R. § 4.71a, to include the General Rating Formula for Disease and Injuries of the Spine (General Formula) and regulatory citations of application of alternate diagnostic codes, to include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2016, the Board remanded again for further development to: (1) obtain outstanding treatment records, including from the University of Kansas Medical Center (KUMC), identified by the Veteran, at the September 2015 VA examination, as relevant to his claims on appeal; (2) obtain an addendum medical opinion, if additional records were obtained; and (3) provide adequate notice to the Veteran regarding the criteria of 38 C.F.R. § 4.71a, to include the General Formula and regulatory citations of application of alternate diagnostic codes, to include the Incapacitating Episodes Formula.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) still has not substantially complied with the January 2013 or September 2016 Board remand directives.  See Stegall, 11 Vet. App. at 271 (1998). 

The issue of entitlement to an evaluation in excess of 20 percent for a herniated nucleus cervical spine disability (cervical spine disability) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Although VA Forms 21-8940 and 21-4192 are not currently of record, the Veteran has sufficiently contended that his service-connected disabilities preclude him from obtaining and retaining a substantially gainful occupation.  See Rice, 22 Vet. App. at 447; May 2009 Statements; December 2009 Notice of Disagreement. 

2.  The Veteran's highest level of education is a high school diploma/GED.  See April 1993 Vocational Rehabilitation Application.  The Veteran completed some college without degree obtainment after separation from service.  See May 2011 VA mental disorders examination report. 

3.  During his service period, the Veteran was an inventory management supervisor for 12 years, a student training advisor for 3 years, a recruiter for 2 years, and a personnel tech for 3 years.  See DD-214.

4.  After his service period, the Veteran unsuccessfully attempted to obtain and retain various substantially gainful occupations.  See December 1993 USPS letter; December 1993 Statement; March 1994 Report of Contact; January 1994 VA Form 21-526; January 2009 Statement; May 2009 Statements; August 2010 Statement; May 2011 VA mental disorders examination report; September 2015 VA neck/cervical spine examination report.

5.  The Veteran is currently service connected for: (a) bipolar disorder at 50 percent disabling (from October 28, 2010); (b) cervical spine disability at 20 percent disabling (0 percent from July 1, 1993; 10 percent from January 30, 2009; 20 percent from September 2, 2015); (c) right upper extremity cervical radiculopathy at 20 percent disabling (from September 2, 2015); (d) tinnitus at 10 percent disabling (0 percent from July 1, 1993; 10 percent from July 3, 2008); (e) fifth digit left foot fracture at 0 percent (from July 1, 1993); and (f) left wrist ganglion cyst at 0 percent (from July 1, 1993).  See February 2017 codesheet.  

6.  The Veteran's service-connected disabilities combine to a 70 percent rating, which met the schedular criteria for TDIU effective September 2, 2015.

7.  The Veteran's service-connected, non-psychiatric and non-audiological disabilities result in a functional impairment of being able to perform only sedentary work, exerting up to 10 pounds of force occasionally and/or a negligible amount of force frequently to lift/carry/push/pull.  See September 2015 VA neck/cervical spine examination report.

8.  The Veteran's service-connected psychiatric disability results in deficiencies in most of the following areas: work, school, family relations, judgement, thinking, and mood.  See May 2011 VA mental disorders examination report.

9.  The functional impairments caused by the Veteran's service-connected disabilities overshadow any professional skills acquired during and after service and preclude him from obtaining and retaining a substantially gainful occupation. 

10.  All correspondences mailed to the Veteran after March 28, 2011, were insufficiently addressed.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As a preliminary matter, the Board notes that the AOJ denied TDIU, despite the Veteran meeting the schedular requirement of a 70 percent combined rating, because the Veteran had not: (1) completed VA Form 21-8940; or (2) shown total occupational impairment solely from service-connected disabilities, collectively or individually.  See February 2017 Supplemental Statement of the Case (SSOC).  

However, the Board finds that, despite the absence of VA Forms 21-8940 and 21-4192, the Veteran has sufficiently contended that his service-connected disabilities preclude him from obtaining and retaining a substantially gainful occupation and provided enough educational and professional history to make a TDIU determination.  See Rice, 22 Vet. App. at 447; May 2009 Statements; December 2009 Notice of Disagreement; May 2011 VA mental disorders examination report; September 2015 VA neck/cervical spine examination report.  The Board further finds that the functional impairments caused by the Veteran's service-connected disabilities overshadow any professional skills acquired during and after service and preclude him from obtaining and retaining a substantially gainful occupation.  As such, TDIU is warranted.

The Veteran's highest level of education is a high school diploma/GED.  See April 1993 Vocational Rehabilitation Application.  The Veteran completed some college without degree obtainment after separation from service.  See May 2011 VA mental disorders examination report. 

During his service period, the Veteran was an inventory management supervisor for 12 years, a student training advisor for 3 years, a recruiter for 2 years, and a personnel tech for 3 years.  See DD-214.  However, after his service period, the Veteran unsuccessfully attempted to obtain and retain various substantially gainful occupations.

In December 1993, the Veteran was denied employment at the U.S. Postal Service (USPS) after being determined "medically unsuitable" to perform "strenuous activity."  See December 1993 USPS letter; December 1993 Statement.  In March 1994, the Veteran reported that he would terminate his job at San Antonio VAMC later that month.  See March 1994 Report of Contact.  In January 1994, the Veteran applied for VA disability benefits and crossed out the entire employment section of the form.  See January 1994 VA Form 21-526.  In January 2009, the Veteran reported that he was unemployed.  See January 2009 Statement.  

In May 2009, the Veteran stated that his disabilities affect all facets of his working capabilities, such as not being able to sit for long periods ("customer service positions"), stand/walk ("security officer"), or lift ("supply positions").  The Veteran described how he had difficulties in previous jobs with unloading trucks, mopping floors, walking on sloped surfaces, running computer cables, interacting with supervisors, concentrating, and multitasking.  See May 2009 Statements.  In August 2010, the Veteran stated that he was unable to sit or work for more than a few minutes at a time, which had caused him trouble gaining or maintaining any type of substantial employment.  See August 2010 Statement.

During the May 2011 VA mental disorders examination, the Veteran reported that he: (a) was a civilian contractor in Saudi Arabia from 1993 to 1996; (b) worked in customer service after that (dates unspecified) and did well at this job; (c) began having difficulty learning new job tasks around 2004 or 2005; (d) resigned from a job in 2006 after the training period due to inability to learn the material adequately enough to complete the job; and (e) supervised a security department from April 2008 to August 2008 before resigning after becoming impulsively angered by a coworker.  The examiner noted how the Veteran's mental health symptoms impacted his occupational functioning, stating that the Veteran had a history of impulsively quitting jobs (out of anger and without having another job lined up) and problems with memory and concentration (that decrease his ability to learn new material).  See May 2011 VA mental disorders examination report.

During the September 2015 VA neck/cervical spine examination, the Veteran reported that: (1) he had stopped working a sedentary, security head position in 2008; (2) he had worked for less than one week at a job in New Jersey after that (dates unspecified), before moving back to Kansas; (3) he could not recall why he did not return to work after moving back to Kansas, but recalled being homeless; and (4) his main income sources were VA disability benefits, Social Security disability benefits, and Air Force retirement checks.  See September 2015 VA neck/cervical spine examination report.

The Veteran is currently service connected for: (a) bipolar disorder at 50 percent disabling (from October 28, 2010); (b) cervical spine disability at 20 percent disabling (0 percent from July 1, 1993; 10 percent from January 30, 2009; 20 percent from September 2, 2015); (c) right upper extremity cervical radiculopathy at 20 percent disabling (from September 2, 2015); (d) tinnitus at 10 percent disabling (0 percent from July 1, 1993; 10 percent from July 3, 2008); (e) fifth digit left foot fracture at 0 percent (from July 1, 1993); and (f) left wrist ganglion cyst at 0 percent (from July 1, 1993).  See February 2017 codesheet.  The Veteran's service-connected disabilities combine to a 70 percent rating, which met the schedular criteria for TDIU effective September 2, 2015.  

The Board finds that the Veteran's service-connected, non-psychiatric and non-audiological disabilities result in a functional impairment of being able to perform only sedentary work, exerting up to 10 pounds of force occasionally and/or a negligible amount of force frequently to lift/carry/push/pull.  See September 2015 VA neck/cervical spine examination report.  The Board further finds that the Veteran's service-connected psychiatric disability results in deficiencies in most of the following areas: work, school, family relations, judgement, thinking, and mood.  See May 2011 VA mental disorders examination report.  

From the Veteran's aforementioned professional history in service, the Board finds that the Veteran may have acquired interpersonal skills such as supervising, training, and interviewing others.  From the Veteran's aforementioned professional history after service, the Board finds that the Veteran may have acquired interpersonal skills as a customer service agent, depending on how long he worked there.  In any case, however, when combining the aforementioned functional impacts of the Veteran's physical and psychiatric, service-connected disabilities, the Board finds that they overshadow any professional skills acquired during and after service and preclude him from obtaining and retaining a substantially gainful occupation.  As such, TDIU is warranted and granted.


ORDER

Entitlement to a TDIU is granted.


REMAND

While the additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.

As previously mentioned, in January 2013, the Board remanded for further development to: (1) adjudicate TDIU; and (2) provide adequate notice to the Veteran regarding the criteria of 38 C.F.R. § 4.71a, to include the General Formula and regulatory citations of application of alternate diagnostic codes, to include the Incapacitating Episodes Formula.  See Rice, 22 Vet. App. at 447; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott, 789 F.3d 1375.

In September 2016, the Board remanded again for further development to: (1) obtain outstanding treatment records, including from KUMC; (2) obtain an addendum medical opinion, if additional records were obtained; and (3) provide adequate notice to the Veteran regarding the aforementioned 38 C.F.R. § 4.71a criteria.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott, 789 F.3d 1375; Stegall, 11 Vet. App. at 271.  

Unfortunately, for the reasons discussed below, the Board finds that the AOJ still has not substantially complied with the January 2013 or September 2016 Board remand directives.  See Stegall, 11 Vet. App. at 271.  The Board further finds the most recent, September 2015 VA neck/cervical spine examination to be inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  As such, a remand is warranted.

Stegall-Compliance

The Board finds that all correspondences mailed to the Veteran after March 28, 2011, were insufficiently addressed.

As far as the Board can ascertain, the last address the Veteran provided had a street name with an apartment number (address generalized for the Veteran's privacy).  See October 2010 Statement.  Further, as far as the Board can ascertain, the last correspondence confirmed as received by the Veteran was the VCAA notice dated February 2, 2011 (mailed to the street name with apartment number).  See February 2011 Report of General Information.  

The Board notes that, while not confirmed as received, the correspondences dated through March 28, 2011, were sent to the aforementioned address and not returned as undeliverable.  See March 8, 2011, Notice; March 17, 2011, Notice; March 28, 2011, Notice.  The various April 2011 VA examinations also list the Veteran's address as the aforementioned.  See April 2011 VA examinations for muscles, intestines, respiratory diseases, esophagus/hernia, fatigue, mental health, genitourinary, Gulf War guidelines, general medical, and peripheral nerves.  However, for reasons unknown to the Board and undocumented in the record, the AOJ began sending correspondences to the Veteran at a second address (no street name, just a P.O. Box) on August 15, 2011.  See August 15, 2011, Notice.  Additionally, the Board notes that the AOJ did not consistently document the Veteran's address throughout the subsequent record.  

An August 2011 Request for Physical Examination listed the street address with apartment number.  However, an August 2011 Award Print listed no street name, just a P.O. Box.  Then, a September 2011 VA Gulf War guidelines examination report and September 2011 Request for Physical Examination listed the street address with apartment number.  A September 2011 Report of General Information listed no street address, just a P.O. Box.  An October 2011 VA medical opinion listed the street address with apartment number.  Then various documents (October 2011 VCAA notice; January 2012 Award Print; January 4, 2012, Notice; January 6, 2012, Notice; December 2012 Report of General Information) listed no street name, just a P.O. Box.  

The January 2013 Board decision went back to listing the street name with apartment number.  However, various documents (January 2013 Request for Physical Examination; January 2013 medical records request; January 2013 VA Examination Letter; March 2013 Request for Physical Examination; August 2014 Report of General Information; August 2015 Report of General Information; August 2015 Requests for Physical Examination; December 2015 Award Print; December 2015 Notice; July 2016 BVA letter; September 2016 Board decision; December 2016 Correspondence) listed no street name, just a P.O. Box.  The December 2016 Correspondence was returned as undeliverable, so the AOJ resent the letter in February 2017 to a third address (just a street name, without an apartment number).

The February 2017 SSOC listed no street name, just a P.O. Box, and was returned as undeliverable.  The AOJ resent the letter later that month, listing just a street name, without an apartment number; however, this was also returned as undeliverable.  The February 2017 Award Print listed just a street name, without an apartment number.  The February 2017 Notice listed just a street name, without an apartment number and was returned as undeliverable.  On March 15, 2017, the AOJ printed the Veteran's Compensation and Pension Record Interchange (CAPRI) address, which was a fourth address (a street name with a P.O. Box).  

The March 2017 Correspondence listed a street name with a P.O. Box and was returned as undeliverable.  It seems that this letter was resent to the street address alone (without the P.O. Box or apartment number) and also returned as undeliverable.  Finally, an April 2017 BVA Letter listed a street name with a P.O. Box and was returned as undeliverable.  

As such, it is unclear to the Board whether the Veteran's address consists of just a street name, a street name with an apartment number, a street name with a P.O. Box, or just a P.O. Box.  It is also unclear to the Board how many of the post-March 2011 correspondences, including notice and assistance letters pertaining to the prior Board remand directives,  actually reached the Veteran.  See Stegall, 11 Vet. App. at 271.  While not all correspondences were returned as undeliverable, the Board finds that there is enough evidence to suggest that at least some were sent to an incorrect address.  As such, the Board errs on the side of caution in finding that all correspondences mailed to the Veteran after March 28, 2011, were insufficiently addressed.  To correct these notice deficiencies and afford the Veteran a full and meaningful opportunity to participate in his claims process, the Board finds that further development is necessary. 

Correia-Compliance

During the pendency of the appeal and following the most recent VA examination in September 2015, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  As such, the Board finds the September 2015 examination inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination is required to assess the current severity of the Veteran's cervical spine disability.  

In sum, the Board finds that a remand is warranted because the AOJ's notice deficiency raises Stegall concerns and the September 2015 VA examination is not Correia-compliant.  See Stegall, 11 Vet. App. at 271; Correia, 28 Vet. App. at 168-70.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran (via telephone), his representative, and/or other appropriate parties to verify the Veteran's current address.  Update the Veteran's information accordingly.  

Every attempt to verify this information, even if unsuccessful, should be documented in the claims file.

See remand body for discussion of address discrepancy.

2.  Mail all outgoing correspondences (notices, decisions, forms, etc.) dated after March 28, 2011, to the Veteran at his updated address, if it is obtained.   

This should include, but is not limited to, the development letter asking the Veteran to provide VA with medical evidence from private providers (such as KUMC) and/or to provide VA with a medical release form to obtain these records on his behalf (December 21, 2016, and February 8, 2017, letters were sent to an insufficient address).

Any returned mail should be documented in the claims file.

See remand body for discussion of prior deficiency in VA's duty to notify due to the aforementioned address discrepancy.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his cervical spine disability.  

All testing should be Correia-compliant.  See remand body for discussion of Correia-compliance.

Take extra precaution to mail all correspondences, including the examination notification letter, to the Veteran's updated address, once one is obtained. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


